NOT DESIGNATED FOR PUBLICATION

                                             Nos. 124,092
                                                  124,093

              IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                          STATE OF KANSAS,
                                              Appellee,

                                                    v.

                                    JONATHAN LEVI MANGOLD,
                                           Appellant.


                                   MEMORANDUM OPINION

        Appeal from Marion District Court; MICHAEL F. POWERS, judge. Opinion filed September 23,
2022. Appeal dismissed.


        Joseph A. Desch, of Law Office of Joseph A. Desch, of Topeka, for appellant.


        Steven J. Obermeier, assistant solicitor general, and Derek Schmidt, attorney general, for
appellee.


Before CLINE, P.J., ISHERWOOD and HURST, JJ.


        PER CURIAM: Jonathan Mangold agreed to plead no contest as charged in two
separate cases, 17 CR 124 and 17 CR 133. The State did not consolidate the charges into
a single document, but the district court addressed both pleas in one hearing. Mangold's
sentences were also imposed during a single proceeding at which time the district court
applied his criminal history score to the base sentences in both cases and sentenced
Mangold to consecutive prison terms of 30 and 28 months. Mangold now brings an
appeal to us that leverages a dual pronged attack against those sentences, contending they


                                                    1
are illegal. He first claims the district court erred in denying the motions to correct illegal
sentence that he submitted in those cases. In those filings, Mangold alleged the
sentencing court improperly applied Special Rule 26, which mandates imprisonment for a
third drug offense. Specifically, he asserted that the prison sentence he received in 17 CR
124 was illegal because the drug conviction entered in that case was improperly classified
as his third drug offense under the special rule, despite the fact he entered his plea in that
case before he entered his plea in 17 CR 133, and the drug offense in 17 CR 133 was
classified as his second drug offense. Next, Mangold claims, for the first time on appeal,
that the district court imposed illegal sentences in violation of K.S.A. 2016 Supp. 21-
6819(b)(4) and K.S.A. 2016 Supp. 21-6819(b)(5), when it applied his criminal history to
both cases because those cases were "functionally consolidated." But Mangold has
already completed the prison portion in both challenged cases. Thus, his claims are moot
and we decline to delve into the merits of either of his contentions. Mangold's appeal is
dismissed.


                        FACTUAL AND PROCEDURAL BACKGROUND

       The State charged Jonathan Mangold with possessing morphine, THC, and drug
paraphernalia, as well as driving while suspended, transporting an open container, and
operating a motor vehicle without a tag light, under case number 17 CR 124. It alleged
the crimes occurred on May 21, 2017. Ten days later, the State charged Mangold with
possession of methamphetamine, THC, and drug paraphernalia, as well as interference
with law enforcement and battery against a law enforcement officer, under case number
17 CR 133, for conduct that allegedly occurred on June 3, 2017.


       Mangold agreed to plead no contest as charged in both cases and the court
accepted the plea for both in a single hearing. Several months later, the parties
reconvened for sentencing. The court declined to find substantial and compelling reasons
existed to grant Mangold's request for a dispositional departure and turned to sentencing

                                               2
in 17 CR 124. It found Mangold had a criminal history score of C, without objection, and
imposed a prison term of 30 months for his possession of morphine conviction. It further
ordered the sentences for his remaining misdemeanor offenses to run concurrently with
one another and with the felony, followed by a postrelease supervision period of 12
months. The court moved on to 17 CR 133, again found Mangold had a criminal history
score of C, and applied Special Rule 26 because it marked Mangold's third felony drug
conviction, and the crime was committed while Mangold was on felony bond. The judge
sentenced Mangold to serve 28 months in prison for the possession of methamphetamine
conviction and ordered that it run consecutive to the sentence imposed in 17 CR 124.


       In September 2020, Mangold filed a motion to correct an illegal sentence, arguing
that a lack of government funding toward a substance abuse program violated his right to
due process. Two months later, he filed an amended motion to correct an illegal sentence
in which he reiterated the funding claim, and also argued that his sentence in 17 CR 124
was erroneously ordered to run consecutively to that imposed in 17 CR 133 through a
flawed application of Special Rule 26. The district court conducted a hearing on the
motions but, after hearing arguments from the parties, both motions were denied.


       Mangold timely brings the matter before us to determine whether he is truly
entitled to relief from sentences that are illegal.


                                MANGOLD'S APPEAL IS MOOT

       After Mangold's brief was submitted, the State filed a notice of change in custodial
status in accordance with Supreme Court Rule 2.042 (2022 Kan. S. Ct. R. at 18),
revealing Mangold satisfied the prison portion of his sentence in November 2021. The
State's notice included appropriate documentation reflecting Mangold was no longer
subject to the custody of the Department of Corrections. Thus, the State argues we should
decline to address the alleged impropriety of Mangold's sentences. We agree.

                                               3
       Generally, Kansas appellate courts do not decide moot questions or render
advisory opinions. State v. Montgomery, 295 Kan. 837, 840, 286 P.3d 866 (2012). An
appeal will not be dismissed as moot unless it clearly and convincingly appears the actual
controversy has ceased, the only judgment which could be entered would be ineffectual
for any purpose, and it would not impact the rights of the parties. State v. Tracy, 311 Kan.
605, 608, 466 P.3d 434 (2020). In Montgomery, the district court revoked Montgomery's
probation and sent him to prison to complete his underlying sentence. But Montgomery
completed his prison sentence during his appeal of his probation revocation. As a result,
the Kansas Supreme Court held that Montgomery's case was moot because it could no
longer alter his prison term in any way. 295 Kan. at 844.


       By that measure, Mangold's issues are likewise moot. The prison sentences he
endeavors to challenge have already come and gone. Although he remains subject to
postrelease supervision, that would not be affected in any way by a resolution of the
merits of his claims. Finally, the length of Mangold's completed prison sentences would
have no meaningful consequence in future cases, so he cannot argue that a detailed
analysis is necessary to vindicate his future rights. Because Mangold's claims fall within
the mootness rule reiterated in Montgomery, his appeal must be dismissed.


       Appeal dismissed.




                                             4